          Case 1:21-cv-01961-JMF Document 13 Filed 03/16/21 Page 1 of 3


                                                                    King & Spalding LLP
                                                                    1185 Avenue of the Americas, 34th Floor
                                                                    New York, NY 10036-4003
                                                                    Tel: +1 212 556 2100
                                                                    Fax: +1 212 556 2222
                                                                    www.kslaw.com

                                                                    David Kiefer
                                                                    Partner
                                                                    Direct Dial: +1 212 556 2232
                                                                    Direct Fax: +1 212 556 2222
                                                                    dkiefer@kslaw.com




March 15, 2021

VIA ECF

Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Consent Letter-Motion to Consolidate Related Actions and Joint Response to the
       Court’s March 12, 2021 Order, Baker Hughes Energy Services LLC et al v. International
       Engineering & Construction S.A. et al., Civil Action No. 1:21-cv-01961-JMF;
       International Engineering & Construction S.A. v. GE Oil & Gas, LLC et al., Civil Action
       No. 21-cv-02003-JMF

Dear Judge Furman,

        We write on behalf of Petitioners in Baker Hughes Energy Services LLC et al v.
International Engineering & Construction S.A. et al., Civil Action No. 1:21-cv-01961-JMF (the
“Petition to Confirm Action”) and Respondents in International Engineering & Construction
S.A. v. GE Oil & Gas, LLC et al., Civil Action No. 21-cv-02003-JMF (“Petition to Vacate
Action”), in response to this Court’s Order dated March 12, 2021 (ECF No. 6 in Petition to
Vacate Action; ECF No. 9 in Petition to Confirm Action) (“March 12 Order”). Counsel for
Petitioner in the Petition to Vacate Action and Respondents in the Petition to Confirm Action has
consented to this letter-motion and response.

         In the March 12 Order, the Court tentatively granted the parties’ consent letter-motion to
adjourn the briefing schedule in both actions, but ordered the parties to confer and “submit a
joint letter indicating whether they believe there is a more efficient briefing structure and
schedule or not.” On March 14, 2021, the Court accepted the Petition to Vacate Action as
related to the Petition to Confirm Action.
           Case 1:21-cv-01961-JMF Document 13 Filed 03/16/21 Page 2 of 3

March 15, 2021
Page 2


       In light of the Court’s March 12 Order, the parties have conferred and hereby jointly
request to consolidate the above-referenced actions and further propose an amended briefing
schedule in the consolidated action as discussed below.

        Because the Petition to Confirm and the Petition to Vacate Actions concern the same
arbitral award and involve similar facts and issues, the parties believe that it would be most
efficient to consolidate the two proceedings pursuant to Fed. R. Civ. P. 42(a)(2).

        The parties further request to adjourn the briefing schedules in the above-referenced
proceedings as follows. Given that the parties are labeled both “Petitioners” and “Respondents”
in the respective actions, for ease of reference, we refer to the Petitioners in the Petition to
Confirm Action as the “Parties Seeking Confirmation” and the Respondents in the Petition to
Confirm Action as the “Parties Seeking Vacatur.”

       •       The Parties Seeking Confirmation shall file a single memorandum of law in
               opposition to the Petition to Vacate and in support of the Petition to Confirm no
               later than March 25, 2021. This consolidated memorandum of law shall not
               exceed 30 pages. The additional pages are intended to accommodate any further
               materials which the Parties Seeking Confirmation plan to submit, if any, in
               support their Petition to Confirm. ECF No. 7.

       •       The Parties Seeking Vacatur shall file a single memorandum of law in opposition
               to the Petition to Confirm and reply in support of the Petition to Vacate no later
               than April 8, 2021. This consolidated memorandum of law shall not exceed 35
               pages, the combined page limit for opposition and reply memoranda under this
               Court’s local rules.

       •       The Parties Seeking Confirmation shall fill a reply memorandum of law in
               support of the Petition to Confirm that is limited in scope to issues raised in the
               Petition to Confirm no later than April 16, 2021. This reply memorandum shall
               not exceed 10 pages.

      The parties note that they are mindful of this Court’s desire for efficient briefing and will
endeavor to avoid any unnecessary or duplicative arguments.

       For the reasons discussed above, the parties respectfully request that (1) the Petition to
Confirm Action and the Petition to Vacate Action be consolidated pursuant to Fed. R. Civ. P.
42(a)(2); and (2) the Court adjourn the deadlines in accordance with the amended briefing
schedule set forth above.

       We thank the Court for its consideration.

                                                      Sincerely,


                                                      David Kiefer
         Case 1:21-cv-01961-JMF Document 13 Filed 03/16/21 Page 3 of 3

March 15, 2021
Page 3



cc:

James E. Berger
Joshua S. Wan
David G. Hille
Elizabeth Oger-Gross
Joshua D. Weedman




              Application GRANTED as to both requests (consolidation and the
              parties' proposed briefing schedule and structure). The Clerk of Court
              is directed to file this endorsement on both above-captioned
              dockets and to terminate 21-CV-1961, ECF No. 12, and 21-CV-2003,
              ECF No. 9. The Clerk of Court is further directed to consolidate 21-
              CV-1961 and 21-CV-2003 under case number 21-CV-1961, and to
              close 21-CV-2003. All future filings shall be on the 21-CV-1961
              docket.

                                            SO ORDERED.




                                                    March 16, 2021
